LINENS ’N THINGS, INC.
November 25, 2003
(as modified November _______, 2004)
Stock Option Agreement

Stock Option Agreement

To: ____________,

On November 20, 2003, you were awarded an option to purchase __________ shares
(this “Option”) of the common stock $.01 par value per share (the “Shares”) of
Linens ‘n Things, Inc. (the “Company”) pursuant to the Company’s Shareholder
Approved Plan (the “Plan”). It is the Company’s philosophy that an enhanced
sense of ownership by employees is an important element of our long-term
success. This stock option grant allows you to share in the continued success of
the Company under the Plan.

By signing a copy of this Stock Option Agreement (this “Agreement”), you hereby
agree to the following terms and conditions:

        1.        Incorporation by Reference of Plan. The provisions of the Plan
are incorporated by reference herein and shall govern as to all matters not
expressly provided for in this Agreement. Terms not defined in this Agreement
have the meanings set forth in the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.

        2.        Option Exercise Price. The option exercise price of the
__________ shares awarded to you is $_____ per share, based on the “Fair Market
Value*” as of November 20, 2003.

        3.        Vesting. Options vest and are exercisable on and after
December 31, 2003, provided however that shares of common stock acquired on
exercise of this Option (“Option Shares”) may not be sold or otherwise disposed
of except in one-third increments if, and at such point, over ten days (which
need not be consecutive) in an established period of thirty days, the closing
price of Company common stock is at, or above, $_____, $_____, and $_____,
respectively. 100% of the Option Shares may be sold or otherwise disposed of
beginning on and after October 20, 2010, except as provided elsewhere in this
Agreement. The options expire on November 20, 2010, unless earlier terminated
under this Agreement.


Percentage of Option Shares
Which May Be Sold or Disposed of NYSE Closing Price
of LNT Shares 33.34% $____ 33.33% $____ 33.33% $____


        4.            Vesting on Death or Retirement.

                            (a)                  Upon your death,

--------------------------------------------------------------------------------

(i)   this Option shall vest and remain exercisable, and may be exercised, only
for a period of one year after the date of your death, and


(ii)   all Option Shares, whenever acquired, may be sold or disposed of without
regard to the schedule contained in Section 3 of this Agreement after the date
of your death.


                            (b)                  Upon your “Retirement,” you
will continue to be entitled to exercise this Option and to sell or dispose of
Option Shares in accordance with the same schedule as provided in Section 3, as
if you continued to be an employee of the Company. For the purposes of this
Agreement, “Retirement” shall mean termination of employment with the Company at
or after the earlier of (i) age 55 and 15 years of service with the Company or
(ii) age 60.

        5.        Termination of Employment. Upon the termination of your
employment by the Company by reason other than by your death or Retirement, you
will be entitled to sell or dispose of only the percentage of Option Shares
which you had the right to sell or dispose of under Section 3 as of your
termination date and the balance of any Option Shares, whenever acquired in
accordance with the terms of this Agreement, may only be sold or disposed of on
or after October 20, 2010. In addition, the following restrictions shall apply:

                            (a)                  If your employment by the
Company is terminated by the Company for “Cause” (as defined below), or if you
resign from your employment with the Company (other than for “Good Reason” as
defined in and if expressly permitted by any employment agreement between you
and the Company), no portion of this Option shall be further exercisable on or
after such termination date.

                            (b)                  If your employment is
terminated by the Company for any reason other than “Cause”, or if you terminate
your employment for “Good Reason” as defined in and if expressly permitted by
any employment agreement between you and the Company, this Option shall continue
to be outstanding for a period of 90 days following such termination date.

                            (c)                  For the purposes of the
Agreement, “Cause” shall include (i) engaging in gross misconduct, fraud,
dishonesty, gross negligence or insubordination, (ii) willful misconduct, (iii)
an indictment (or similar criminal proceeding) being brought against you for the
alleged commission of felony, (iv) becoming subject to a judgment, order,
consent decree, consent order, ruling or finding in connection with any federal
or state government proceeding, including without limitation, an enforcement,
cease and desist, inquiry or other proceeding before the Securities and Exchange
Commission, in which you are sanctioned (whether or not denying or admitting the
underlying violation or liability) for any violation of the securities laws
and/or enjoined from any future violation of the securities laws; or (v) “cause”
as defined in your employment agreement with the Company, if applicable.

        6.        Expiration of Options. Notwithstanding anything to the
contrary set forth in Sections 3, 4, 5 of this Agreement, under no circumstances
shall this Option be exercisable after November 20, 2010 or such shorter period
as is prescribed in the Plan or this Agreement.

        7.        Designated Beneficiary. You may designate a Beneficiary who
will have the right to exercise this Option after your death according to the
terms and conditions of this Agreement and the Plan. The form which may be used
for this purpose is attached to this Agreement. If you do not designate a
Beneficiary by completing the attached form and returning it to the Company, the
Company will automatically provide such right to exercise to your estate.

--------------------------------------------------------------------------------

        8.        Exercise. This Option shall be exercised by notice to the
Company, accompanied by


(i)   full payment in cash or check, or


(ii)   an election to exercise this Option by means of a “cashless exercise,” so
long as you have the right at the time to sell and dispose of the Option Shares
which are the subject of such cashless existence. The procedure and form for any
such permitted “cashless exercise” will be provided to you. However, any
“cashless exercise” is subject to the insider trading rules under the federal
securities laws.


You are prohibited by the federal securities laws from selling or otherwise
trading in any of the Company’s common stock at a time when you are in
possession of material information which has not been publicly disclosed. You
also agree that you will be subject to the Company’s “black-out” policy and to
the Company’s “blackout” periods during the term of your employment with the
Company and for three (3) months following any termination of employment for any
reason.

        9.        Rights as a Shareholder. You shall have no rights as a
shareholder with respect to any shares which may be purchased by exercise of
this Option unless and until a certificate representing such shares is duly
issued and delivered to you. No adjustment shall be made for dividends or other
rights for which the record date is prior to the date such stock certificate is
issued except as may be determined in accordance with Section 12(c) of the Plan.

        10.        Withholding Taxes. The Company’s obligation to deliver shares
upon the exercise of this Option shall be subject to your satisfaction of all
applicable federal, state and local income tax, employment tax and withholding
requirements.

        11.        Restrictions on Transfer; Restrictive Legends, Stop-Transfer
Orders.

                            (a)                  This Option shall not be
transferred, assigned, pledged or hypothecated and shall not be subject to
execution, attachment or similar process. In the event the terms of this
paragraph are not complied with by you or if this Option is subject to
execution, attachment or similar process, this Option shall immediately become
null and void.

                            In addition, during any such period as Option Shares
may not be sold or otherwise disposed of under this Agreement, those Option
Shares shall not be sold, transferred, assigned, pledged, hypothecated or
otherwise disposed of. In the event the terms of this paragraph are not complied
with or if any such Option Shares so restricted are subject to execution,
attachment or similar process, any such transfer shall be null and void.

                            (b)                  You understand and agree that
the Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Option Shares together with any other legends that may be required by the
Company or by applicable state or federal securities laws:

--------------------------------------------------------------------------------

  THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN THE STOCK OPTION AGREEMENT BETWEEN THE ISSUER AND
___________, DATED ___________, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF
THESE SHARES.


                            (c)                  Stop-Transfer Notices. You
agree that, in order to ensure compliance with the restrictions referred to
herein, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records.

        12.        Anti-Dilution Provisions. If prior to expiration of this
Option, there shall occur any change in the outstanding shares of the Company’s
common stock by reason of any stock dividend, stock split, combination or
exchange of such shares of common stock, merger, consolidation,
recapitalization, reorganization, liquidation, dissolution, or similar event,
and as often as the same shall occur, then the kind and number of shares subject
to this Option, or the purchase price per share of such common stock, or both,
may be adjusted by the Compensation Committee of the Board of Directors (the
“Committee”) in such manner as it may deem equitable, the determination of which
shall be binding and conclusive. Failure of the Committee to provide for any
such adjustment shall be conclusive evidence that no adjustment is required.

        13.        Acceptance of Provisions. The execution of this Agreement by
you shall constitute your acceptance of and agreement to all of the terms and
conditions of the Plan and this Agreement.

        14.        Change in Control. Option Shares may be sold or disposed of
at and following the consummation of a Change in Control (as such term is
defined in the Plan).

        15.        Confidentiality and Restrictive Covenant Provisions. In
consideration of the grant of stock options to you and the compensation now and
hereafter paid to you, you hereby acknowledge and agree as follows:


                            (a)           Confidentiality

(i)   You are aware that the Company owns proprietary and confidential
information and materials covering or related to the Company’s finances,
business and operations which from time to time may be disclosed to you or to
which you may obtain access or develop or create on behalf of the Company. Such
information and materials may include, but are not limited to, sales
information, plans and projections, trade secrets, marketing plans, product
plans, margin information, vendor compensation, store plans and information,
pricing techniques and plans, training programs, strategies, statistical data,
forecasts, replenishment programs and systems and other information concerning
the Company and its past, present or future operations, financing, sales,
marketing or business (collectively “Confidential Information”). Confidential
Information does not include information which is or becomes known generally by
the public other than through your breach of this Agreement. You acknowledge the
confidential and secret character of the Confidential Information and agree that
the Confidential Information is the sole, exclusive and extremely valuable
property of the Company which gives the Company an advantage over its
competitors and is critical to the success of the Company and its business.


(ii)   All Confidential Information is the property of the Company and neither
your employment nor the disclosure of such information to you should be
construed to grant any right, license or authorization to you to use the
Confidential Information except in connection with the performance by you of the
services for which you are employed by the Company. You will not during your
employment by the Company or at any time thereafter exploit, reproduce or use
for yourself or any third parties, or divulge or convey to any third parties,
any Confidential Information except to the extent that Confidential Information
shall be required to be used and/or divulged in order to enable you to perform
in the ordinary course the services for which you are then currently employed by
the Company.


(iii)   You will comply with all regulations established by the Company to
maintain the confidentiality of the Confidential Information and will not remove
Confidential Information from your place of employment without the express
consent of the Company.


(iv)   On termination of your employment with the Company or at any other time
as the Company may request, you shall end all use of any Confidential
Information and return to the Company all originals and copies of any
Confidential Information then in or thereafter coming into your possession (in
whatever form and however such Confidential Information might be obtained or
recorded). You shall not thereafter retain a copy of any such Confidential
Information.


--------------------------------------------------------------------------------

                             (b)      Restrictive Covenant


(i)   During your employment by the Company and for a period of two (2) years
thereafter (the “Restriction Period”), you will not, alone or with others,
directly or indirectly, induce or attempt to induce any person who, during the
term of your employment with the Company, was an employee or representative of
the Company, to terminate his or her employment or relationship with the Company
or to violate the terms of any agreement between such employee or representative
and the Company, or hire or attempt to hire any employee of the Company within
one hundred eighty (180) after the termination of such employee’s relationship
with the Company.


(ii)    During your employment by the Company and for a period of two (2) years
thereafter, you will not accept any employment or related position, or act as a
consultant (either directly or indirectly) with the following competitors of the
Company: __________________________________________. In the case of a
termination of employment by the Company for any other reason than by “Cause”
(as defined in Section 5(b)), the Restriction Period shall terminate immediately
upon the employee’s termination of employment.


(iii)   You agree that the above restrictions are reasonable and necessary in
light of your position and responsibilities with the Company.


--------------------------------------------------------------------------------

                             (c)      Remedies


(i)   You acknowledge that the Company will not have an adequate remedy at law
for your breach of any provision of this Section 15. You consent to the entry of
injunctive or other appropriate equitable relief against you with respect to any
such breach (without proof of monetary or immediate damage and without any bond
or other security being required), in addition to any other remedies which might
be available to the Company at law or in equity.


(ii)   Upon your breach of this Section 15, (a) all outstanding options granted
to you to purchase common stock of the Company, whether granted pursuant to this
Agreement or any earlier agreement regardless of whether vested or not vested in
whole or in part, shall be cancelled and/or (b) if such conduct or activity
occurs within two years following the exercise of any such option, you shall be
required to repay to the Company any gain realized upon the exercise of such
option (with such gain valued as of the date of exercise). Any repayment
obligation may be satisfied in the Company’s common stock or cash or a
combination thereof (based upon the fair market value of common stock on the day
prior to the date of payment) and the Committee or the Board is hereby permitted
and expressly authorized by you to offset against any future payments owed by
the Company or of its subsidiaries to you (including any salary, bonus,
severance or other compensation) to satisfy the repayment obligation. The
determination of whether you have breached this Section 15 shall be determined
by the Committee or the Board in good faith. This Section 15 shall have no
application following a termination of employment following a Change in Control
(as defined in the Plan).


--------------------------------------------------------------------------------

(iii)   You agree to reimburse the Company for all costs and expenses
(including, without limitation, court costs and the reasonable fees and expenses
of attorneys) incurred by the Company in connection with any action by the
Company seeking to enforce this Section 15.


(iv)   If any court of competent jurisdiction determines that any provision of
this Section 15, as written, is too broad in scope or duration to be
enforceable, such provision should be narrowed in scope and duration to the
extent (and only to such extent) necessary to make such provision enforceable.
The invalidity or unenforceability of any provision or provisions of this
Section 15 shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


        16.        Venue and Jurisdiction; Waiver of Jury Trial. Any claim
brought by you arising out of or in connection with this Agreement or the Plan
(as incorporated herein by reference), the subject matter thereof, or the
performance or non-performance of any obligation thereunder (other than a
counterclaim maintained by you in an action originally brought by the Company),
shall be brought in either the state or federal courts located in the State of
New Jersey. You hereby irrevocably submit to the jurisdiction of each of the
state or federal courts located in the State of New Jersey for the purposes of
any suit, civil action or other proceeding (“Suit”) arising out of or in
connection with this Agreement or the Plan, the subject matter thereof, or the
performance or non-performance of any obligation thereunder. You hereby waive
and agree not to assert by way of motion, as a defense or otherwise in any such
Suit, any claim that you are not subject to the jurisdiction of the state or
federal courts located in the State of New Jersey, that such Suit is brought in
an inconvenient forum, or that the venue of such Suit is improper. You hereby
consent to service of process by first-class mail with respect to any action
brought by the Company against you arising out of or in connection with this
Agreement or the Plan.

YOU HEREBY WAIVE ANY TRIAL BY JURY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE PLAN, THE SUBJECT MATTER THEREOF, OR
THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIGATION THEREUNDER.

        17.        Miscellaneous. This Agreement (as modified herein) and the
Plan contain a complete statement of all the arrangements between the parties
with respect to their subject matter, and this Agreement cannot be changed
except in a writing executed by both parties. However, if and to the extent that
the terms of any employment agreement between you and the Company as then in
effect modify this Agreement, then while such employment agreement is then in
effect, the terms of such employment agreement shall control as between the
employment agreement and this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
agreements made and to be performed exclusively in New Jersey. The headings in
this Agreement are solely for the convenience of reference and shall not affect
its meaning or interpretation.

Please indicate your acceptance of the foregoing terms and conditions by signing
a copy of this Agreement and returning it to the Company to the attention of the
Compensation Department.


Linens ’n Things, Inc.


By:          
——————————————
Name:     
Title:       
                
                


Date:—————————————— Employee


  
——————————————
    
             




Date:——————————————